


EXHIBIT 10.33


FIRST AMENDMENT TO
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE - NET
This First Amendment to Standard Industrial/Commercial Single-Tenant Lease - Net
(“Amendment” herein) is made and entered into as of March 11,1999 by and between
WERNER WOLFEN , TRUSTEE OF THE LOUIS GLASIER 1974 REVOCABLE TRUST, MICHAEL
DUNITZ, NANCY BRUCH, DOROTHY A. DUNITZ, HARVEY ROSENBERG, AND JUDY ROSENBERG
(“Lessor” collectively herein) and VETERINARY CENTERS OF AMERICA, INC., A
DELAWARE CORPORATION (“Lessee” herein) with reference to the following facts:
A.    Lessor and Lessee entered into that certain Standard Industrial/Commercial
Single-Tenant Lease - Net dated January 1, 1999 (“Lease” herein).
B.    The Lease provided that certain matters would be left for future agreement
of the Parties.
C.    The Parties desire to amend the Lease as hereinafter more particularly
provided.


NOW, THEREFORE, in consideration of the covenants, promises and agreements, the
parties hereto do hereby agree as follows:


1.
Description of Lessor’s Work. Paragraph 54.1 of the Lease is hereby deleted in
its entirety and the following is hereby inserted in lieu thereof:



“54.1 Description of Lessor’s Work.


54.1.1 Lessor’s Phase One Work. After all contingencies to the effectiveness of
this Lease have expired or been waived, at Lessor’s sole cost and expense,
Lessor shall perform only the following Alterations for Lessee (“Lessor’s Phase
One Work” collectively herein):


(A)Lessor shall deliver Buildings A, B and C to Lessee in broom clean condition;
and,


(B)Lessor shall demolish the non-structural improvements in Buildings A, B and C
(including the presently existing men’s and women’s restrooms in Buildings A, B
and C) which improvements are shown on the Demolition Plan which is attached
hereto as Exhibit “B”; and,


(C)Lessor shall perform Lessor’s Phase One Work in compliance with all
Applicable Requirements including, but not limited to, compliance with fire code
requirements and any work necessary for the Lessor’s Phase One Work to comply
with the Americans with Disabilities Act or any similar Applicable Requirements
pertaining to access by handicapped persons, all of which shall be accomplished
without regard to Lessee’s Work. Lessee shall at Lessee's sole cost and expense
cause any of Lessee’s Work to comply with the Americans With Disabilities Act
including but not limited to any compliance with the Americans With Disabilities
Act for matters which are not Lessee’s Work which are triggered by Lessee’s
Work. After the Commencement Date, Lessee shall at Lessee's sole cost and
expense (except as provided above) cause the Premises and any Alterations and/or
Utility Installations done by Lessee and Lessee’s Work to comply with the
Americans With Disabilities Act; and,


(D)Lessor shall provide Lessee with information concerning the condition and
specifications of the presently existing electrical system. By signing this
Lease, Lessee approves such condition and specifications; and,


(E)Provide level floors throughout the Premises using the existing floor as a
benchmark; and,


(F)Abate asbestos-containing material, if any, or other Hazardous Substances, if
any, in the Premises in accordance with Applicable Requirements. Lessor shall
have the sole right to determine whether the method employed will be removing or
remediating the asbestos, taking into consideration the extent that Lessee’s
Work will disturb any existing asbestos-containing materials or other Hazardous
Substances; and,


(G)The presently existing fire sprinkler system shall be delivered in good
working order without reference to the use for which Lessee shall use the
Premises.




--------------------------------------------------------------------------------




54.1.2 Lessor’s Phase Two Work. After all contingencies to the effectiveness of
this Lease have expired or been waived, and after Lessee has delivered Lessor
Plans (as defined in Paragraph 55.7 which have been approved by the City of Los
Angeles and Lessor, Lessor's sole cost and expense, Lessor shall perform only
the following Alterations for Lessee (“Lessor’s Phase Two Work” collectively
herein); provided, however, Lessor may, but shall not be obligated to, perform
the Lessor’s Phase Two Work prior to Lessee delivering to Lessor the Plans which
have been approved by the City of Los Angeles and Lessor:
(A)     HVAC.


(1)    In General. Lessor shall provide information to Lessee regarding the
condition and specifications of the presently existing HVAC units. By signing
this Lease, Lessee approves such condition and specifications. Lessor shall
deliver the HVAC units to Lessee in good operating condition as required by and
subject to Paragraph 2.2 of this Lease. Lessor and Lessee shall use the same
contractor for performing their respective work in connection with the HVAC
system in Building A, Building B and Building C. Notwithstanding anything to the
contrary contained in this Lease, Lessee shall not be responsible for the
capital costs of replacing such HVAC units unless the reason for such
replacement was that Lessee failed to maintain the HVAC service contracts
required by this Lease or failed to perform routine maintenance of such units.
Lessee shall keep in force and effect at Lessee’s sole cost and expense a
service and maintenance contract with respect to the HVAC units


(2)    Building A. Lessor shall install new HVAC equipment for Building A, the
tonnage for which shall not exceed 57 tons. Lessee (not Lessor) shall be
responsible for: (a) distribution of the HVAC within the Building A as well as
condensate drains; and, (b) bringing electricity from the panel to the HVAC
units for Building A. Concurrently with the execution and delivery of this
Lease, Lessee shall provide the specific size of the units, number of units and
location of said units. Lessor is not able to order nor perform such work unless
and until Lessee has provided said information to Lessor.


(3)    Building B. Lessor shall provide one (1) of the presently existing 10 ton
HVAC units and one (1) presently existing 7.5 ton HVAC units; both of said units
are presently on Building B. Lessor shall also provide heat. Lessee (not Lessor)
shall be responsible for distribution of the HVAC within Building B as well as
condensate drains. Lessor shall bring electricity from the panel to the HVAC
units for Building B.


(4)    Building C. Lessor shall provide one (1) of the presently existing 5 ton
HVAC units and one (1) of the presently existing 10 ton units; both of said
units are presently on Building C. In addition, Lessor shall relocate one (1) of
the presently existing 10 ton units from Building B to Building C. In addition,
Lessor shall provide a new 6 to 7 ton unit on Building C. Lessor shall also hook
up the gas to provide heat to Building C. Lessee (not Lessor) shall be
responsible for distribution of the HVAC within the Building C as well as
condensate drains. Lessor shall bring electricity from the panel to the HVAC
units for Building C; and,


(B)    Re-install or install the windows shown on the Window Plan which is
attached hereto as Exhibit “C” and incorporated herein by this reference. The
Window Plan shall also contain the size and specifications for such windows;
and,
(C)    Remove the presently existing broadcast tower at the rear of the
Premises; and,


(D)    Install a new roof on the A Building, B Building and C Building; and,


(E)    Lessor shall sandblast the interior and exterior walls and ceilings of
Buildings A and B only, including the north exterior side of Building B as to
which side approximately four inches of concrete shall not be removed unless
Lessee, in Lessee’s sole and absolute discretion, disapproves the appearance of
the north exterior side of Building B after it has been sandblasted and sealed.
If Lessee disapproves such appearance, Lessor shall apply a plaster skim coat to
said north exterior side of Building B; and,


(F)    Building to meet City seismic code requirements but only if mandated and
required by any earthquake hazard ordinance in effect as of the Commencement
Date (but not if required due to Lessee’s Work, Lessee Owned Alterations and/or
Utility Installations or by the use to which Lessee will put the Premises); and,


(G)    Install rigid insulation with an R-factor of R-19, which meets current
building codes on the roof of Building A, Building B and Building C; provided,
however, that if Lessee wants any insulation which costs more than R-19, Lessee
shall pay be increased cost; and,




--------------------------------------------------------------------------------




(H)    Lessor to provide sewer and water to Building B. Any modifications
required by Lessee’s Plans to the presently existing sewer and water lines to
Building C shall be paid for and performed by Lessee; and,
(I)    Slurry coat, re-stripe and repair the parking lot area; and,
(J)    Install skylights in the front two (2) buildings; and,
(K)    Install windows where there are roll-up doors in the C Building.”


2.
Exhibit “C” - Window Plan. Exhibit “C” which is attached to the Lease is hereby
deleted in its entirety and Exhibit “C” which is attached to this Amendment is
hereby substituted in lieu thereof.



3.Lessee’s Work. Paragraph 55.1 of the Lease is hereby deleted in its entirety
and the following is hereby inserted in lieu thereof:
“    55.1    Lessee’s Work. If Lessee desires any Alterations and/or Utility
Installations to the Premises (“Lessee’s Work” herein), Lessee shall comply with
all of the terms and provisions of this Lease including but not limited to
Paragraph 7 of this Lease. Lessee shall construct all of such Lessee's Work at
Lessee’s sole cost and expense, except as hereinafter provided. Lessor hereby
agrees to provide Lessee with an Allowance in the total amount of One Hundred
Thousand Three Hundred Dollars ($100,300), subject to Paragraph 54.7, so that
Lessee shall perform the following as part of Lessee's Work:


55.1.1    Install new men’s and women's restrooms in Buildings A, B and C in
compliance with all Applicable Requirements. The restroom fixtures and
configuration shall be subject to the mutual approval of Lessor and Lessee; and,


55.1.2    Slurry coat, re-stripe and repair the parking lot area; and,


55.1.3Install skylights in the front two (2) buildings; and,


55.1.4Install windows where there are roll-up doors in the C Building as shown
on the Window Plan which is attached hereto as Exhibit “C”. The Window Plan
shall also contain the size and specifications for such windows.


The amount of the Allowance is based on amounts contained in Exhibit “D”. The
Parties recognize that said figure is based on estimates which have not been bid
out to subcontractors. The only way to determine the exact amount of any
particular item is to have it bid out to subcontractors. The successful
subcontractor would then sign a contract becoming contractually bound to honor
the price for the particular work in question. The Lessee has an immediate need
for the Premises because Lessee's existing office lease expires soon. The
Parties are using said estimates, rather than figures which have been bid to
subcontractors, in order to get this Lease signed in time for work to be done so
Lessee may move into the Premises on or about the time its existing office lease
expires. Lessee acknowledges that Lessee has had said estimates reviewed by
Lessee and by its design professionals, including but not limited to architect,
space planner, engineers, and contractors. Lessor shall not be liable to Lessee
and the amount of the Allowance shall not be increased if said estimates are not
accurate, except as hereinafter provided."


4.
Exhibit “D”. Exhibit “D” which is attached to the Lease is hereby deleted in its
entirety and Exhibit “D” which is attached to this Amendment is hereby
substituted in lieu thereof.



5.Assignment and Subletting - Permitted Transfer. Paragraph 82.2 of the Lease is
hereby deleted in its entirety and the following is hereby inserted in lieu
thereof:


“    82.2    Permitted Transfers. Notwithstanding anything to the contrary
contained in Paragraph 12 of the Lease, Lessee shall have the right to make
“Permitted Transfers” (as that term is more particularly hereinafter defined)
without Lessor’s prior written consent and without payment of any Transfer
Consideration; provided, however, that prior to such Permitted Transfer Lessee
gives Lessor written evidence reasonably satisfactory to Lessor that the
Transfer in question fulfills the definition of a Permitted Transfer together
with a written representation and warranty of Lessee that the Permitted Transfer
is a Permitted Transfer. Lessee shall be entitled to keep all consideration of
any kind received in connection with any Permitted Transfer. In the event of a
Permitted Transfer, the original Lessee named herein, shall remain primarily
liable after such Permitted Transfer under this Lease for all of the obligations
and payments of Rent required under this Lease. The term




--------------------------------------------------------------------------------




“Permitted Transfer” shall mean and include only the involvement of Lessee or
its assets in any transaction, or series of transactions (by way of merger,
sale, acquisition, financing, transfer, leveraged buy-out or otherwise), whether
or not a formal assignment or hypothecation of this Lease or Lessee's assets
occurs, which does not result or will not result in a reduction of the Net Worth
of Lessee below the “Permitted Transfer Net Worth” (as that term is hereinafter
more particularly defined). “Permitted Transfer Net Worth” shall mean: (a)
during the first twelve (12) months after the date of this Lease, the Net Worth
of Lessee in the amount of Thirty Five Million Dollars ($35,000,000); and, in
each twelve (12) month period thereafter during the Original Term and during any
Option Period, the amount of the Permitted Transfer Net Worth for the
immediately preceding twelve (12) month period multiplied by 1.03. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.”
6.    Assignment and Subletting - Change in Control. Paragraph 82.4 of the Lease
is hereby deleted in its entirety and the following is hereby inserted in lieu
thereof:
“    82.4    Change in Control. Paragraph 12. 1(b) of the Printed Lease is
hereby deleted in its entirety and the following is hereby substituted in lieu
thereof:
‘(b) If the stock in Lessee (or in Lessee’s parent or successor corporation) is
not publicly traded on a national stock exchange such as, by way of illustration
only, NASDAQ, the New York Stock Exchange, American Stock Exchange or Pacific
Stock Exchange, then a change in control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of more than
fifty percent (50%) of the voting control of Lessee shall constitute a change in
control for this purpose.’ ”
7.     Defined Terms. Capitalized terms which are not defined in this Amendment
shall have the same definitions as in the Agreement.
[The remainder of this page has intentionally been left blank.]






--------------------------------------------------------------------------------




[Continuation of First Amendment to Standard Industrial/Commercial Single-Tenant
Lease - Net made and entered into as of
March 11, 1999]
8.    Ratification. Except as provided in this Amendment, the Lease shall remain
unmodified and in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first mentioned above.
LESSOR:
DATED: March __, 1999.
/s/ Werner Wolfen, Trustee
 
WERNER WOLFEN, TRUSTEE OF THE
LOUIS GLASIER 1974 REVOCABLE TRUST
 
 
 
/s/ Michael Dunitz
 
MICHAEL DUNITZ
 
 
 
/s/ Nancy Bruch
 
NANCY BRUCH
 
 
 
/s/ Dorothy A. Dunitz
 
DOROTHY A. DUNITZ
 
 
 
/s/ Harvey Rosenberg
 
HARVEY ROSENBERG
 
 
 
/s/ Judy Rosenberg
 
JUDY ROSENBERG
 



LESSEE:
DATED: March 11, 1999.
 
 
VETERINARY CENTERS OF AMERICA, INC.,
A DELAWARE CORPORATION
 
 
 
BY:
/s/ Robert L. Antin
 
 
 
 
 
Its
PRESIDENT
 
 
 
 
 
BY:
/s/ Tomas W. Fuller
 
 
 
 
 
Its
ASST. SECRETARY
 









--------------------------------------------------------------------------------




Exhibit “C”
WINDOW PLAN
1.    Building A.
a.    In General. Lessor shall clean the interior and exterior sides of the
presently existing perimeter windows and perimeter window frames. Lessor shall
replace any broken glass. If any windows have been blacked-out, Lessor will
remove the blacked-out portions. If the blacked-out panes cannot be removed,
Lessor will replace the glass with clear glass panes. Lessor shall not have any
obligation to demolish nor to replace the presently existing interior windows.
b.    North Wall. Lessor shall clean and repair the presently existing window
and door. The presently existing bathroom window in the bathroom along the north
side of the building shall be enlarged and replaced to match the other presently
existing windows, subject to structural engineer’s review and approval.
2.    Building B.
a.    East Wall. Lessor shall clean the interior and exterior sides of the
presently existing windows and window frames. Lessor shall replace any broken
glass. If any windows have been blacked-out, Lessor will remove the blacked-out
portions. If the blacked-out panes cannot be removed, Lessor will replace the
glass with clear glass panes.
b.    West Wall.
i.    Lessor shall clean the interior and exterior sides of the presently
existing window and window frame. Lessor shall replace any broken glass. If any
window has been blacked-out, Lessor will remove the blacked-out portions. If the
blacked-out panes cannot be removed, Lessor will replace the glass with clear
glass panes.
ii.    There is a presently existing door in the west wall. If Lessee’s floor
plan calls for a window to be installed where said door exists, the Lessor shall
install a window and window frame where said door exists, subject to structural
engineering for the building permitting same.
iii.    In lieu of restoring the northernmost window on the west wall Building
B, Lessor will pay for and install a standard size, roll-up, garage door (with
window glass) to fit the existing opening and fill in the area around the new
door.
c.    North Wall. There are currently no windows in the north wall. Since
Lessee’s plan shows no window in this wall, Lessor shall not be required to
install window frames or windows where there were once windows which are
presently bricked up or otherwise covered over with stucco or other building
materials.
d.    South Wall. Lessor shall clean the interior and exterior sides of the
presently existing perimeter windows and perimeter window frames. Lessor shall
replace any broken glass. If any windows have been blacked-out, Lessor will
remove the blacked-out portions. If the blacked-out panes cannot be removed,
Lessor will replace the glass with clear glass panes.
3.    Building C.
a.    South Wall. There are roll-up doors in the south wall of each unit of
Building C. Any work in connection with removing any or all of said roll-up
doors and replacing same with windows, shall be part of Lessee’s Work for which
the Allowance is being furnished, as more particularly provided in Paragraph
55.1 of this Lease.
4.    General.
a.    The size and materials for any new window frames and windows Lessor is
obligated to install shall match as closely as possible the presently existing
windows in any of the Buildings.
b.    In the event Lessor is obligated to install new window frames, the parties
acknowledge that the lead time to order the window frames is approximately 6
weeks. Lessor will require at least that much time after it receives Lessee's
floor




--------------------------------------------------------------------------------




plan to order the window frames and windows and any time periods provided in
this Lease for Lessor to install such new windows shall be automatically
extended to incorporate said lead time.
c.    In lieu of Lessor providing any of Lessor’s Work for Building A and for
Building B which is provided under this Exhibit “C”, Lessee may elect to receive
an Allowance from Lessor in the amount of Thirty Thousand Dollars ($30,000),
which amount shall be in addition to the Allowance provided in Paragraph 55.1 of
the Lease. In order to make this election, Lessee shall give Lessor written
notice thereof on or before March 15, 1999. If Lessee fails to give such written
notice within the time and in the manner provided herein, it shall be deemed
that Lessee has elected not to accept said Allowance.
End of Exhibit “C”




--------------------------------------------------------------------------------




Exhibit “D”
Computation of Allowance for Lessee’s Work


Item
Amount
Installation of new restrooms
$85,000.00
Add: 18% from profit and overhead
$15,300.00
Total Allowance
$100,300.00

End of Exhibit “D”






--------------------------------------------------------------------------------




P R A T S / C O F F E E I N C O R P O R A T E D
1/18/99
Mr. Rick Wolfen
ROCK ASSET MANAGEMENT
9777 Wilshire Blvd., Suite 710
Beverly Hills, CA 90212
RE: Estimate.
DESCRIPTION: Olympic property.
1.
DEMOLITION                                 $115,000.00

-Demolish and remove the existing improvements in the three (3) buildings,
including mechanical roof equipment not in use to be discarded.
-Miscellaneous items typically not part of improvements.
2.    SAND BLASTING                            $16,200.00
-Sand blast brick wall in building #1 and building #2.
-Sand blast trusses and roof decking.
-Clean up.
3.    ROOFING                                $90,000.00
-Remove existing roof material to wood deck.
-Furnish and install 2-1/2” rigid foam board.
-Furnish and install 1/2” fiber board.
-Install 3-ply roof system.
*This roof is guaranteed for 10 years.
**Price does not include 1/2 plywood sheathing if required.
4.
HVAC                                     $76,000.00

-Install new HVAC system in building #1.
-System is to be designed to accommodate new tenant.
-55-ton package is estimated.
-Building #2 design and reuse existing equipment.
-Remove equipment not needed.
























3710 South Robertson Boulevard Suite #202 Culver City, California 90232-2349
(310) 559-8436 Facsimile (310) 559-7312
California State License #470092


Exhibit "D"




--------------------------------------------------------------------------------






Mr. Rick Wolfen
Olympic Property Estimate
Page 2
5.    FLOORING                                $10,000.00
-Provide clean floor.
- Evaluate condition of floor after demolition.
-patch to level condition.
*This item will need to be discussed, an allowance has been made.
6.    REST ROOMS                                $50,000.00
-Build new restrooms in building #1 and building #2.
-Location and size to be determined.
*This is an allowance
7.    SKYLIGHTS                                $30,000.00
-Clerestory type of skylights considered for the three buildings.
-Location and size to be determined.
*This is an allowance only as we need to know structural requirements.
8.    WINDOWS                                $15,000.00
-Windows are to be cleaned.
-Broken glass replaced.
-Hardware shall be repaired and left in working condition.
-Windows removed by previous tenant shall be replaced to match existing.
9.    SPRINKLERS                                $6,500.00
-Existing sprinkler heads shall be removed and relocated under roof deck to
accommodate new design.
*This is an allowance only.






--------------------------------------------------------------------------------




Mr. Rick Wolfen
Olympic Property Estimate
Page 3






10.    PARKING LOT                                 $3,900.00
-Repair damaged areas and slurry coat surface of front parking lot
(approximately 12,000 s.f.)
-Replace damaged concrete bumpers and restripe area.
Sub-total
$412,600.00
Contingency 5%
$20,630.00
Sub-total
$433,230.00
General Conditions/Overhead/Profit 20%
$86.646.00
 
 
TOTAL PROPOSAL
$519,876.00





--------------------------------------------------------------------------------




COMMENCEMENT DATE MEMORANDUM
Lease:
Standard Industrial/Commercial Single-Tenant Lease-Net dated January 1, 1999 as
amended by First Amendment to Standard Industrial/Commercial Single-Tenant
Lease-Net dated March 11, 1999.

Lessor:
Werner Wolfen, Trustee of the Louis Glasier 1974 Revocable Trust, Michael
Dunitz, Nancy Bruch, Dorothy A. Dunitz, Harvey Rosenberg and Judy Rosenberg.

Lessee:    Veterinary Centers of America, Inc., a Delaware corporation.
Lessor and Lessee hereby confirm the following:


1.    “Commencement Date”:                    April 1, 1999.


2.     “Rent Commencement Date”:                August 1, 1999.


3.    “Expiration Date”:                    July 31, 2014.


4.    “Adjustment Dates”:                    The “Adjustment Dates” (defined in
Paragraph                              52.1.3 of the Lease) shall be as follows


Months after Rent Commencement Date
Actual Date for Adjustment
19th month
February 1, 2001
37th month
August 1, 2002
55th month
February 1, 2004
73rd month .
August 1, 2005
91st month
February 1, 2007
109th month
August 1 , 2008
127th month
February 1, 2010
145th month
August 1, 2011
157th month
August 1, 2012
175th month
February 1, 2014

[Commencement Date Memorandum continued on next page]




